Electronically Filed
                                                     Supreme Court
                                                     SCPW-13-0005089
                                                     08-JAN-2014
                                                     01:41 PM



                         SCPW-13-0005089

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 DISTRICT COUNCIL 50 OF THE INTERNATIONAL UNION OF PAINTERS AND
      ALLIED TRADES and ALOHA GLASS SALES & SERVICE, INC.,
                           Petitioners,

                               vs.

         KEALI#I S. LOPEZ, in her capacity as Director,
    Department of Commerce and Consumer Affairs, Respondent.


                       ORIGINAL PROCEEDING
                           (SCWC-28762)

                ORDER DENYING PETITION FOR WRIT OF
                  PROHIBITION OR WRIT OF MANDAMUS
 (By: Nakayama, Acting C.J., McKenna, J., and Circuit Judge Kim,
 in place of Recktenwald, C.J., recused, Circuit Judge To#oto#o,
   in place of Acoba, J., recused, and Circuit Court Sakamoto
                 in place of Pollack, J., recused)

          Upon consideration of petitioners District Council 50,

of the International Union Painters and Allied Trades and Aloha

Glass Sales & Service, Inc.’s petition for a writ of prohibition

or a writ of mandamus, filed on November 6, 2013, the documents

attached thereto and submitted in support thereof, and the

record, it appears that petitioners have alternative means to

seek relief from the State of Hawai#i Contractors License Board’s
interpretation of this court’s opinion in District Council 50 et

al. v. Lopez, 129 Hawai#i 281, 298 P.3d 1045 (2013).

Petitioners, therefore, are not entitled to extraordinary relief.

See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39

(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Honolulu Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d

58, 62 (1978) (a writ of prohibition “is an extraordinary remedy

. . . to restrain a judge of an inferior court from acting beyond

or in excess of his jurisdiction” and is not meant to serve as a

legal remedy in lieu of normal appellate procedures).

Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

prohibition or a writ of mandamus is denied.

          DATED:   Honolulu, Hawai#i, January 8, 2014.

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Glenn J. Kim

                               /s/ Fa#auuga To#oto#o

                               /s/ Karl K. Sakamoto